    Case 1:21-cv-00473-ERK-PK Document 19 Filed 08/16/21 Page 1 of 1 PageID #: 101




     125 High Street
     Oliver Street Tower, 5th Floor
     Boston, MA 02110
     Tel. 617-357-5200
     www.wagnerlawgroup.com

                                                    August 16, 2021

     Filed by ECF
     Senior Judge Edward R. Korman
     United States District Court
     225 Cadman Plaza East
     Brooklyn, New York 11201


            RE: Johnna Ayres v. Robert Shiver et al.,
                Docket No. 21-cv-00473 (ERK)(PK)

     Honorable Sir:

            This office represents the plaintiff in the instant matter. We received defense counsel’s
     application to withdraw as counsel as well as today’s ECF advising us of the hearing scheduled
     for September 9, 2021. While we do not intend to oppose the motion, the timing of the
     application is problematic.

             We are in the process of drafting a motion for leave to amend the complaint. Due to the
     nature of the relief sought by counsel for the defendants, timing is an issue. At present, our
     deadline to serve the motion is September 12, 2021. It is unlikely that the defendants will have
     new counsel by that date.

             To that end, the plaintiff respectfully requests that she have thirty days to file her motion
     for leave to amend her complaint after defendants’ counsel’s motion to withdraw has been
     resolved, or as directed by the court during the hearing on September 9, 2021.

            No prior application for the relief herein requested has previously been made.

                                                    Sincerely yours,



                                                    David G. Gabor

     Cc: Isaac Myers III, by email only: Isaac@curlewlaw.com




       Boynton Beach, FL  Chicago  Cerritos, CA Lincoln, MA  New York  St. Louis San
Diego  San Francisco  Tampa  Washington, DC
